 In the Matter of STANDARD FELT Co , DIVISION OF HUNTINGTON LAND'AND IMPROVEMENT COMPANYandTEXTILEWORKERS UNION OFAMERICA, LOCAL 99, C. I. O.Case No _ R-3964.Decided July 9, 1942Jurisdiction: felt manufacturing industryInvestigation and Certification of Representatives:existence of question re-fusal to accord petitioner recognition until certified by the Boai d , electionnecessaryUnit Appropriate for CollectiveBargaining:all production and maintenanceemployees excluding office workers and supervisory employeesMr Harold S. Cook,of Alhambra, Calif., for the Company.Mr. Wm. W Johnke,of Los Angeles, Calif., for the Union.Miss Melvern R. Krelow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Textile Workers Union of America,Local 99, C. I. 0., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Standard Felt Co, Division of Huntington Land andImprovement Company, Alhambra, California, herein called the Com-pany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Charles M Ryan, Trial Ex-aminerSaid hearing was held at Los Angeles, California, onJune19, 1942The Company and the Union appeared, participated, andwere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issuesThe Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmedUpon the entire record in the case, the Board makes the following.FINDINGS OF FACTITHE BUSINESS OF THE COMPANYStandard Felt Co. is engaged in business under a registered tradename and is an operating division of Huntington Land and Improve-42NLRB,No 53237 238DECISIONSOF NATIONAL LABORRELATIONS BOARDment Company, a California corporation. It is engaged in the Stateof California in the manufacture of wool and woolen cotton feltDuring 1941, the Company purchased materials valued at approxi-mately $635,000, of which approximately $127,000_ represented pur-chases shipped from points outside the State of CaliforniaDuringthe same period, the Company manufactured and sold felt, piano felt,and piano hammers, valued at approximately $1,430,000, of which$1,129,000 represented sales of finished products which were shippedto points outside the State of CaliforniaThe Company admits thatit is engaged in commerce within the meaning of the ActIITHE ORGANIZATION INVOLVEDTextileWorkers Union of America,Local 99, is a labor organiza-tion affiliatedwith the Congressof Industrial Organizations, ad-mitting to membershipemployees of the Company.IIITHE QUESTION CONCERNING REPRESENTATIONOn or about May 9, 1942, the Union notified the Company that amajority of the Company's employees had chosen it as their collectivebargaining agent, and requested a conference covering collectivebargaining negotiationsThe Company refused unless and until theUnion is certified by the BoardA report prepared by the Regional Director and introduced inevidence at the hearing indicates that the Union represents a sub-stantial number of the employees of the Company in the unit herein-after found to be appropriate-We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations ActIV. THE APPROPRIATE UNITThe Union contends that all production and maintenance em-ployees of the Company, excluding office workers and supervisoryemployees, constitute a unit appropriate for the purposes of collec-tive bargainingThe Company contends that the maintenance em-ployees should not be included in the group of production employeeson the giound that the maintenance employees engage in a type ofwork different from that of the production employees1The Regional Director reported that the Union submitted 73 duplicate initiation cardsdated between November 1'940 and May,1942Of the 73 cards submitted, 66 bear ap-parently genuine original signatures of-persons whose names appear on the Company'spay roll of May 18, 1942There are approximately 145 employees in the unit STANDARD FELT CO239There are appioxlmately 15 or 20 maintenance employeesTheydo all mechanical repairing, take tale of the grounds, keep the equip-ment in condition, undertake any construction work or repairs thatare of a minor character, and move heavy equipmentThe Union hasextended its organizational effoits among these employees, they areeligible to membeiship in the Union and no other labor organizationis seeking to repiesent themIt appears, moreover, that in 1937 aconsent election was held by the Board among the employees in thepioduction and maintenance departments of the Company (CaseNo XXI-R-397)We shall include maintenance employees in theappropriate unit 2We find that all pioduction and maintenance employees of theCompany, excluding office workeis and supervisory employees, con-stitute a unit appropiiate foi the purposes of collective bargainingwithin the meaning of Section 9 (b) of the ActV THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question conceimng representation whichhas aiisen be iesolved by an election by secret ballot among theemployees in the appropriate unit who were employed during the pay-iollperiod immediately preceding the date of our Direction ofElection herein, subject to the limitations and additions set forthin said DirectionDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Boaid by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Boaid Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain repte-sentatives for the piu poses of collective bargaining with StandardFelt Co, Division of Huntington Land and Improvement Company,Alhambra, Califoinia, an election by secret ballot shall be conductedas early as possible but not later than thirty (30) days from thedate of this Diiection, under the direction and supervision of theRegional Director for the Twenty-first Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Section 9, of said Rules and Regulations, among theemployees in the unit found appropriate in-Section IV, above, who2 SeeMatter of Sun Tent-Luebbert CoandTewttleWorkers anon of Amerwa,Local99,0IO,37NLRB899 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere employed during the pay-roll period immediately piecedingthe date of this Direction, including employees who did not workduring said pay-roll period because they weie ill or on vacation orin the active military service or tiaining of the United States, ortemporarily laid off, but excluding employees who have-since quitor been discharged for cause, to determine whether or not theydesire to be iepresented by Textile Workers Union of America,Local 99, C 1 0, for the purpose of collective bargaining cIn the Matter Of STANDARD FELT Co, DIVISION OF HUNTINGTON LANDAND IMPROVEMENT COMPANYandTEXTILE WORKERS UNION OF AMER-ICA, LOCAL 99, C I 0Case No R-3964CERTIFICATION OF REPRESENTATIVESAugust 8, 1942On July 9, 1942, the National Labor Relations Board issued itsDecision and Direction of Election in the above-entitled pioceeding.1Puisualit to the Direction of Election, an election by seciet ballot wasconducted on July 24, 1942, under the direction and supeivision ofthe Regional Director fox the Twenty-first Region (Los Angeles, Call-folnia)On July 25, 1942, the Regional Director, acting pursuant toArticle III, Section 9, of National Labor Relations Board Rules andRegulations-Series 2, as amended, issued and duly seived upon thepai ties an Election Repoit.No objections to the conduct of the bal-lot or to the Election Report have been filed by any of the pastiesAs to the balloting and its i esults, the Regional Diiector 1 epos tedas followsTotal on eligibility list--------------------------------------153Total ballots cast------------------------------------------134Total ballots challenged-------------------------------------2Total blank ballots__________________________________________0Total void ballots-------------------------------------------0Total Valid votes cast---------------------------------------132Votes cast for Textile Woikeis Union of America, Local 99,C I 0---------------------------------------------------80Votes cast against Textile Woikeis Union of America, Local 99,C I 0---------------------------------------------------52By virtue of and pursuant to the power vested in the NationalLabor Relations Boaid by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended,IT IS HEREBY CERTIFIED thatTextileWorkersUnionofAmeilca, Lo-cal 99, C I 0, has been designated and selected by a majority of allproduction and maintenance employees of Standard Felt Co , Division142 N L R B 23742NLRB,No53a472814-d2-N o1 42--16241 fi242DECISIONS OF NATIONAL LABOR RELATIONS BOARDofHuntington Land and Improvement Company, Alhambi a, Cali-fornia, excluding office workers and supervisory employees, as theirrepresentative for the purposes of collective bargaining and that,pursuant to Section 9 (a) of the National Labor Relations Act, TextileWorkers Union of America, Local 99, C. 10., is the exclusive repre-sentative of all such employees for the purposes of collective bargain-ing in respect to rates of pay, wages, hours of employment, and otherconditions of employment.